DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed March 10, 2021. Claims 1-3, and 5-9 have been amended. Claim 4 has been canceled. Claims 1-3 and 5-10 are pending and examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed March 10, 2021 with respect to the previous claim objections have been fully considered. Applicant has amended claims 7 and 8 thereby rendering the previous objections moot.
Applicant’s arguments and amendments filed March 10, 2021 with respect to the previous invocation of 35 U.S.C. 112(f) rejections have been fully considered. Applicant has amended claim 8 to recite a car control device for performing and a train information management for managing. Applicant argues these amendments obviate the previous interpretation under 35 U.S.C. 112(f). Examiner respectfully disagrees. Amending the claims to specifically recite “for” and functional language of the generic placeholders “a car control device” and “a train management device” without any sufficient structure further strengthens an argument for invocation of 35 U.S.C. 112(f). Therefore, the previous claim interpretation under 35 U.S.C. 112(f) is maintained.
Applicant’s arguments and amendments filed March 10, 2021 with respect to the previous 35 U.S.C. 112(b) rejections have been fully considered. Applicant has amended claims 2, 3, and 7 thereby rendering the previous rejections moot.
Applicant’s arguments and amendments filed March 10, 2021 with respect to the previous 35 U.S.C. 102(a)(1) and 103 rejections have been fully considered. 
With respect to the previous rejection under 35 U.S.C 102(a)(1) of claim, Applicant argues the cited art of record, Deshpande et al., US 20160090107 A1, hereinafter referred to as Deshpande, fails to recite all of the features of claim 1, specifically, wherein selection of the motor car selection mode is based in part on the train having a speed that is higher than a threshold, and after selecting the motor car selection mode, calculating driving force commands to be given to the other motor cars. Applicant argues Deshpande’s system does not use the train’s speed to select a mode of operation for the train prior to calculating the tractive load. 
Examiner respectfully disagrees. Deshpande fails to explicitly disclose selection of the motor car selection mode is based in part on the train having a speed that is higher than a threshold, and after selecting the motor car selection mode, calculating driving force commands to be given to the other motor cars. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the above claimed features of a car selection mode based in part on a speed threshold and the selection occurring after because Deshpande is functionally the same as the claimed invention and yields the same result which is to determine the appropriate arrangement of motors to meet a tractive/power demand for given certain circumstances. Deshpande discloses determining an appropriate power arrangement as a function of speed (See at least ¶22 of Deshpande). Deshpande does not explicitly split their control into the more granular motor car selection mode prior to calculating driving force commands as claimed. However, this is functionally indistinguishable from the disclosure of Deshpande when Deshpande performs their disclosed traction control continuously, thereby, encompassing the claimed feature of selecting a motor car selection mode prior calculating driving force commands.
	The same rationale applies to independent claim 8 because the claim recites similar subject matter to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al., US 20160090107 A1, hereinafter referred to as Deshpande.
As to claim 1, Deshpande discloses a car control device for performing motor car selection control in a train  including a plurality of motor cars to reduce the number of motor cars to be  operated, the car control device comprising: 
a processor to execute a program (Processor – See at least ¶5);  
a memory to store the program which, when executed by the processor (Conventional hardware including memory – See at least ¶69), performs processes of, 
calculating driving force commands to be given to the motor cars that operate depending on the number of motor cars to be operated (Determine tractive load demanded, i.e. calculating driving force commands – See at least Abstract; Tractive load can be used in determining number of traction motors to activate or deactivate, i.e. number of motor cars to be operated – See at least ¶16), 
wherein in the calculating, the driving force commands are continuously changed when the number of motor cars to be operated changes (During movement along a route, i.e. “continuously”, activation/deactivation can change over time – See at least ¶16). 

Deshpande fails to explicitly selecting one of a normal mode or a motor car selection mode, wherein, in the normal mode, each motor of the train is operated, and wherein, in the mote car selection mode, at least one motor of the train is operated and at least one other motor of the train is not operated, and wherein selection of the motor car selection mode is based in part on the train having a speed that is higher than a threshold, and after selecting the motor car selection mode, calculating driving force commands to be given to the other motor cars. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the above claimed features of a car selection mode based in part on a speed threshold and the selection occurring after because Deshpande is functionally the same as the claimed invention and yields the same result which is to determine the appropriate arrangement of motors to meet a tractive/power demand for given certain circumstances. Deshpande discloses determining an appropriate power arrangement as a function of speed (See at least ¶22 of Deshpande). Deshpande does not explicitly split their control into the more granular motor car selection mode prior to calculating driving force commands as claimed. However, this is functionally indistinguishable from the disclosure of Deshpande when Deshpande performs their disclosed traction control continuously, thereby, encompassing the claimed feature of selecting a motor car selection mode prior calculating driving force commands.

 	As to claim 7, Deshpande discloses:
calculating a variable load command for each of the motor cars on the basis of detected variable loads of cars constituting the train (Variable power ratings for determining load commands – See at least ¶17); and 
calculating torque commands in a plurality of patterns including both of the normal powering mode and motor car selection powering on the basis of the variable load commands (Plurality of possible power arrangements based on various conditions – See at least ¶16-17; Examiner notes torque is implicit in the disclosed tractive control.).

As to claim 8, Deshpande discloses a car control system comprising: 
a car control device for performing motor car selection control in a train including a plurality of motor cars to reduce the number of motor cars to be operated (Vehicle traction control system – See at least Abstract); and 
a train information management device for managing train information (Vehicle traction control system – See at least Abstract), wherein the train information management device includes: 
a first processor to execute a first program (Invention may be performed by one or more processors – See at least ¶5); 
a first memory to store the first program which, when executed by the first processor, performs processes of, 
calculating driving force necessary for the train to travel (Determine tractive load demanded by vehicle to propel vehicle along route – See at least Abstract); and 
determining the number of motor cars to be operated on the basis of the driving force (Determine activation/deactivation of traction motors – See at least Abstract), 
the car control device includes: 
a second processor to execute a second program (Invention may be performed by one or more processors – See at least ¶5); 
a second memory to store the second program which, when executed by the second processor, performs processes of, 
calculating driving force commands to be given to the motor cars that operate depending on the number of motor cars to be operated (Determine tractive load demanded by vehicle to propel vehicle along route – See at least Abstract; Tractive load can be used in determining number of traction motors to activate or deactivate, i.e. number of motor cars to be operated – See at least ¶16), and 
in the calculating, the driving force commands are continuously changed when the number of motor cars to be operated changes (During movement along a route, i.e. “continuously”, activation/deactivation can change over time – See at least ¶16).

Deshpande fails to explicitly selecting one of a normal mode or a motor car selection mode, wherein, in the normal mode, each motor of the train is operated, and wherein, in the mote car selection mode, at least one motor of the train is operated and at least one other motor of the train is not operated, and wherein selection of the motor car selection mode is based in part on the train having a speed that is higher than a threshold, and after selecting the motor car selection mode, calculating driving force commands to be given to the other motor cars. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the above claimed features of a car selection mode based in part on a speed threshold and the selection occurring after because Deshpande is functionally the same as the claimed invention and yields the same result which is to determine the appropriate arrangement of motors to meet a tractive/power demand for given certain circumstances. Deshpande discloses determining an appropriate power arrangement as a function of speed (See at least ¶22 of Deshpande). Deshpande does not explicitly split their control into the more granular motor car selection mode prior to calculating driving force commands as claimed. However, this is functionally indistinguishable from the disclosure of Deshpande when Deshpande performs their disclosed traction control continuously, thereby, encompassing the claimed feature of selecting a motor car selection mode prior calculating driving force commands.

As to claim 9, Deshpande discloses the processor further calculates driving force necessary for the train to travel (Determine tractive load demanded by vehicle to propel vehicle along route – See at least Abstract).

As to claim 10, Deshpande discloses the processor further determines the number of motor cars to be operated on the basis of the driving force (Determine activation/deactivation of traction motors – See at least Abstract).


Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al., US 20160090107 A1, in view of Gallagher et al., US 20150013312 A1, hereinafter referred to as Deshpande, and Gallagher, respectively.
As to claim 2, Deshpande fails to explicitly disclose when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a period during which values change for driving force commands for operation of motor cars to be operated in the motor car selection mode, and a period during which values change for driving force commands for operation of motor cars not to be operated in the motor car selection mode, are equal with each other. However, Gallagher teaches when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a period during which values change for driving force commands for operation of motor cars to be operated in the motor car selection mode, and a period during which values change for driving force commands for operation of motor cars not to be operated in the motor car selection mode, are equal with each other (Concurrent, i.e. periods equal with each other, control of power/load distribution – See at least ¶80).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Gallagher teaches calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly, wherein at least first and second motor cars are controlled concurrently when distributive powers changes are made.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the feature of when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a period during which values change for driving force commands for operation of motor cars to be operated in the motor car selection mode, and a period during which values change for driving force commands for operation of motor cars not to be operated in the motor car selection mode, are equal with each other, as taught by Gallagher, to improve power distribution in a rail consist.

As to claim 3, Deshpande fails to explicitly disclose when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a sum of (a) a driving force caused by a driving force command for operation of motor cars to be operated in the motor car selection mode, and (b) a driving force caused by a driving force command for operation of motor cars not to be operated in the motor car selection mode, is kept at a constant value during a process in which both of the driving force commands change. However, Gallagher teaches when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a sum of (a) a driving force caused by a driving force command for operation of motor cars to be operated in the motor car selection mode, and (b) a driving force caused by a driving force command for operation of motor cars not to be operated in the motor car selection mode, is kept at a constant value during a process in which both of the driving force commands change (Total engine output maintained at a constant during change in distribution – See at least ¶93).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Gallagher teaches calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly, wherein a total, i.e. summed, driving force is kept constant during changes in distribution of power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the feature of when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a sum of (a) a driving force caused by a driving force command for operation of motor cars to be operated in the motor car selection mode, and (b) a driving force caused by a driving force command for operation of motor cars not to be operated in the motor car selection mode, is kept at a constant value during a process in which both of the driving force commands change, as taught by Gallagher, to improve power distribution in a rail consist.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al., US 20160090107 A1, in view of Kumar et al., US 9610948 B2, hereinafter referred to as Deshpande, and Kumar, respectively.
As to claim 5, Deshpande fails to explicitly disclose in a rainy weather or when the train is in a rain mode, the motor car selection control is canceled. However, Kumar teaches in a rainy weather or when a train is in a rain mode, motor car selection control is canceled (In rain, prevent mode switch – See at least Col. 18 Lines 52-64).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly, wherein when the vehicle is in rainy conditions, a mode switch is prevented to prevent any losses in control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the feature of in a rainy weather or when the train is in a rain mode, the motor car selection control is canceled, as taught by Kumar, prevent any losses in control of a vehicle in rainy weather conditions.

As to claim 6, Deshpande fails to explicitly disclose when a driving wheel of the train is slipping, the motor car selection control is canceled. However, Kumar teaches when a driving wheel of the train is slipping, the motor car selection control is canceled (When adhesion is poor, slippage may occur – See at least Col. 7 Lines 22-24; In rain, prevent mode switch – See at least Col. 18 Lines 52-64; Examiner notes rain is a condition in which adhesion is poor and indicative of potential slippage.).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly, wherein when adhesion is poor, a mode switch is prevented to prevent any losses in control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the feature of in a rainy weather or when the train is in a rain mode, the motor car selection control is canceled, as taught by Kumar, prevent any losses in control of a vehicle when adhesion is poor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668